J-A25001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF ANGELO                    :   IN THE SUPERIOR COURT OF
    DIMATTEO                                   :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: CASIMIRO DIMATTEO               :
                                               :
                                               :
                                               :
                                               :   No. 304 WDA 2021


                Appeal from the Order Entered February 19, 2021,
               in the Court of Common Pleas of Allegheny County,
                     Orphans' Court at No(s): 02-18-06412.


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED: January 19, 2022

        Casimiro DiMatteo appeals from the order removing him as executor of

his mother’s estate and appointing an individual other than his wife, Silvia

DiMatteo, successor executrix as provided for in his mother’s will.        Upon

review, we affirm.

        On September 25, 2013, Angela D'Aquilante DiMatteo signed a last will

and testament which provided:

        I give all the rest and residue of my estate, wherever located
        (hereafter referred to in this Article as "residue"), to my
        descendants if they survive me per stirpes. If I am not survived
        by any of my descendants, I give the entire residue to my heirs.

In Article I of the Will, Ms. DiMatteo stated that she was unmarried and that,

"[i]n making this Will, I have in mind my children, Amato DiMatteo, born 1949,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25001-21



Casimiro DiMatteo, born 1951, Annina Radakovich DiMatteo, born 1955, and

Filomena DiMatteo, born 1960, together with any children hereafter born to

or adopted by me". In particular, Article II stated that Casimiro DiMatteo was

to serve as the executor of the Estate and that, should he "be or become

unable or unwilling to serve", then his wife, Silvia Collucio DiMatteo, should

serve in Casimiro's stead.

      On October 5, 2018, Ms. DiMatteo died. Subsequently, on October 18,

2018, letters testamentary were issued to Casimiro. At that time, he was

represented by counsel, but in August 2019 counsel withdrew due to

professional considerations.

      A year later, on December 12, 2019, Annina, one of the heirs, filed a

petition to compel Casimiro to file an accounting of the Estate. Therein, she

claimed that, except for a tax appraisement, which accepted the inheritance

tax return as filed, no other action had been taken to complete the

administration of the Estate. On February 21, 2020, Casimiro obtained new

counsel and filed a response to the petition to compel.

      Almost a year later, during a conference with the orphans’ court, the

parties reached a consent order, dated January 20, 2021, and recorded

January 25, 2021.    In relevant part, it required that Bodnar Real Estate

perform an appraisal of the real estate at 412 Pearl Street, Pittsburgh,

Pennsylvania (“Pearl Street property”) within 30 days. Additionally, Casimiro

was to file state and federal fiduciary tax returns within 30 days after he

received the last 1099 for estate income, receipt of which was to be provided

                                    -2-
J-A25001-21



to all counsel. Casimiro was then to file a formal first and final account within

30 days after the tax returns were filed.

        On February 12, 2021, before Casimiro’s time to comply with that order,

Annina filed an emergency petition to remove Casimiro as executor. Annina

claimed that Casimiro failed to adhere to the terms of the consent order, filed

a $180,000 claim with the estate for caretaking services, transferred the Pearl

Street property from the Estate to his wife and children for one dollar, and

filed a claim for an executor’s fee.      Additionally, as a result of Casimiro’s

actions and failure to adhere to legal advice, his counsel sought permission to

withdraw. Casimiro filed a pro se response to Annina’s petition.

        On February 19, 2021, the orphans’ court granted counsel’s request.

Following a hearing on Annina’s emergency petition, the court also revoked

the letters testamentary issued to Casimiro and directed that Warner Mariani,

Esquire, be appointed administrator of the Estate of Angela DiMatteo upon

proper application to the Wills Division of the Allegheny County Department

of Court Records.       Notably, the orphans’ court bypassed the substitute

executrix named in Ms. DiMatteo’s Will, Casimiro’s wife Sylvia, because of her

participation in transferring property from the estate to herself and children.

        Casimiro filed this timely appeal.

        Casimiro raises the following three issues for our review:

   I.      Whether Casimiro DiMatteo filed an untimely statement of
           matters complained of on appeal when it was mailed via
           certified mail 21 days after the order was filed by the orphans’
           court when the orphans’ court failed to state the location to file
           the order as required by Rule 1925?

                                        -3-
J-A25001-21


     II.      Whether the orphans’ court committed an error of law or an
              abuse of discretion when it removed Casimiro DiMatteo as
              executor of the estate when the court stated he was in violation
              of the January 25, 2021, consent order when the expiration of
              the order had not expired yet?

     III.     Whether the orphans’ court committed an error of law or
              abused its discretion when it appointed an administrator [] of
              the Estate of Angela DiMatteo [forgoing] the successor
              executrix contrary to the decedent’s desire in her will; when
              the successor executrix wasn’t afforded the opportunity to have
              a removal hearing, there wasn’t a petition to remove her and
              she never had the opportunity to serve as executrix?

See Casimiro’s Brief at 4 (excess capitalization omitted).1

           Preliminarily, we note that the orphans’ court claims that Casimiro’s

issues are waived because he failed to timely file his Rule 1925(b) statement.

Trial Court Opinion, 5/24/21, at 3-4. Casimiro addresses this in his first issue

and argues that the orphans’ court is incorrect.            According to Casimiro,

although his statement was not filed until May 6, 2021, he timely mailed the

concise statement by certified mail 21 days after entry of the court’s order,

and therefore, his issues are not waived. Casimiro’s Brief at 34-35.

           Generally, failure to timely file a 1925(b) statement results in waiver of

issues on appeal. Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998).

However, we have held that strict compliance with this rule requires strict

compliance with the notice rules. In particular, the prothonotary is required

to give written notice of the entry of an order to each party and note that on

the docket. Pa.R.C.P. 236. Here, upon review of the record, we observe that

____________________________________________


1   We have reordered these issues for ease of disposition.

                                           -4-
J-A25001-21



the court docket lacks a Rule 236 notice regarding the March 23, 2021, order.

In such circumstances, we have refused to find waiver, and do so here as well.

See In re L.M., 923 A.2d 505, 510 (Pa. Super. 2007).

      However, we further observe that the certified record in this case does

not include the transcript from the hearing on the emergency motion to

remove Casimiro as executor.      Although Casimiro provided a copy of the

transcript in his reproduced record, the Superior Court may not consider it.

Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (citing

Commonwealth v. Walker, 878 A.2d 887, 888 (Pa. Super. 2005)).

Consequently, Casimiro’s issues are waived for this reason, and we are

precluded from considering them. Notwithstanding this, as explained below,

even if we were to consider Casimiro’s issues, we would affirm the orphans’

court’s order.

      In his second issue, Casimiro claims that the trial court abused its

discretion in removing him as executor of the estate when the time for

complying with the court’s order had not yet passed. Specifically, he argues

that he had the appraisal done on February 8, 2021, prior to the court’s

deadline, and still had time to file the tax returns and comply with the court’s

order.   Casimiro’s Brief at 22-23.   Additionally, he claims that there was

nothing in the record to demonstrate that Casimiro set upon a course of

conduct that would grossly mismanage the estate. Id. at 23.

      The fitness of a personal representative to serve is a matter within the

exclusive jurisdiction of the orphans’ court.   20 Pa. C.S.A. 711(12).      The

                                      -5-
J-A25001-21



pertinent standard of review in such matters is as follows: “The removal of

an [executor] is a matter vested in the sound discretion of the trial court, and

thus we will disturb such a determination only upon a finding of an abuse of

that discretion.” In re Estate of Mumma, 41 A.3d 41, 49 (Pa. Super. 2012).

The orphans' court may remove a personal representative when he “is wasting

or mismanaging the estate, is or is likely to become insolvent, or has failed to

perform any duty imposed by law” as well as “when, for any other reason, the

interests of the estate are likely to be jeopardized by his continuance in office.”

20 Pa.C.S.A. § 3182(1) and (5).

      Here, the orphans' court concluded that Casimiro failed to comply with

its order and “had set upon a course of conduct that would grossly mismanage

the estate in a manner if not calculated to, then, certainly likely to result in

the immediate, substantial and enduring harm of other heirs.” Trial Court

Opinion, 5/24/21, at 3.

      Shortly after issuance of the consent order, Casimiro sent a family

settlement agreement to the other beneficiaries proposing to distribute the

remaining Estate assets, apparently to resolve it informally. He filed a status

report indicating that the administration of the Estate was complete.       He did

this despite being directed by the orphans’ court to obtain an appraisal of the

Pearl Street property and to file a formal account.

      Additionally, Casimiro created a substantial conflict of interest with his

fiduciary duties as executor of the Estate, when he claimed the Estate owed

him $180,000 for taking care of his mother prior to her death. An executor

                                       -6-
J-A25001-21



has a “duty to see that her purely private interests were not advanced at the

expense of the estate.” In re Pitone’s Estate, 413 A.2d 1012, 1015 Pa.

1980). Where an executor’s personal interest conflicts with the interest of the

estate, removal is proper. See In re Estate of Andrews, 92 A.3d 1226,

1230 (Pa. Super. 2014).

      Furthermore, Casimiro engaged in self-dealing by paying his caretaking

claim out of the Estate and transferring the Pearl Street property to his wife

and children. We would therefore conclude that the trial court did not abuse

its discretion in removing Casimiro as executor of the Estate.

      In his third issue, Casimiro claims the orphans’ court abused its

discretion when it appointed Warner Mariani, Esquire, as administrator of the

Estate.   Instead of his wife, who Ms. DiMatteo designated as successor

executrix in her Will. Casimiro’s Brief at 27.

      In support of its decision, the orphans’ court explained that Silvia clearly

was aligned with her husband by advancing his position that he was entitled

to payment for caretaker services and accepting the transfer of the property.

“Casimiro had conveyed a valuable parcel of real estate from the estate to his

wife and children for the nominal consideration [of] one dollar.          Silvia’s

participation in that conveyance severely compromised her fitness to serve as

a successor executrix.” Orphan’s Court Opinion, 5/24/21, at 3.

      Generally, we observe that:

      The court on its own motion may, and on the petition of any party
      in interest alleging adequate grounds for removal shall, order the
      personal representative to appear and show cause why he should

                                      -7-
J-A25001-21


      not be removed, or, when necessary to protect the rights of
      creditors or parties in interest, may summarily remove him. Upon
      removal, the court may direct the grant of new letters
      testamentary or of administration by the register to the
      person entitled [to serve as a personal representative] . . . .

20 Pa.C.S.A. § 3183; In re Est. of Andrews, 92 A.3d at 1233–34.               In

Andrews, the executrix of an estate claimed that certain moneys, which

would have been estate assets, were gifts to her rather than loans.          The

successor executrix named in the will testified in support of that position,

contrary to the interests of the estate.    Consequently, the orphans’ court

refused to appoint the named successor executrix as representative of the

estate upon removal of the existing executrix. On appeal, we concluded that

the orphans’ court did not abuse its discretion given the continued conflict of

interest of the named successor executrix. Id. at 1233.

      Here, Silvia’s alignment with Casimiro was comparable to that of the

successor executrix in Andrews.       Further, Ms. DiMatteo did not identify

another individual to serve as personal representative of her estate after

Silvia, and thus the list of successor executors was exhausted. As such, the

orphans’ court was authorized to direct the appointment of a new

representative.   The other beneficiaries recommended the appointment of

Attorney Mariani to serve in this role upon Silvia’s removal.

      We further observe that, while the court addressed the successor

representative in its order, it did not directly appoint Attorney Mariani,

contrary to Casimiro’s claim.      Instead, the orphans’ court required the

beneficiaries file a proper application with the Wills Division. According to the

                                      -8-
J-A25001-21



record, the Director of Wills Division issued a citation on April 14, 2021, upon

Silvia to show cause why she should not be disqualified as executrix of the

Estate and Attorney Mariani appointed administrator upon petition.         This

citation has not been made absolute yet. Because the process of removing

Silvia and appointing a new administrator was not finalized by the orphans’

court, we would conclude that Casimiro’s third issue is premature and would

dismiss it as such.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022




                                     -9-